Case 1:18-cv-01784-RAH Document 58 Filed 12/03/19 Page 1 of 1

United States Court of Federal

Claims
717 MADISON PLACH, NW
WASHINGTON, DC 20439

OFFICE OF THE CLERK OF COURT
(202) 357-6406

December 3, 2019

Army Board for the Correction of
Military Records

Army Review Board Agency

251 18" Street South, Suite 385
Arlington, VA 22202-3531

Re: Robert J. Labonte Jr., v. The United States
No. 18-1784 C

Dear Sir/Madam:

On December 3, 2019, an Order was issued in the above captioned case remanding it to the Army
Board for Correction of Military Records for further proceedings. In accordance with RCFC 52.2
(copy enclosed), I am sending you a certified copy of the above mentioned Order.

Please note the requirements of RCFC 52.2(d) with regard to the number of copies required for
the filing of the decision. If you have any questions, please feel free to contact this office at
(202) 357-6406.

Sincerely,

 

Records Specialist

Enclosures

cc: Judge Richard A. Hertling
Michael J. Wishnie
Richard P. Schroeder
